Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-18 and 20-25 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Yoshida (US. 2003/0224656 A1) teaches “A contact member for an electrical connector, comprising: an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor, an inner conductor received in the mating interface section; a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section of the outer conductor and supports the inner conductor, and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.” (Outer connector 13, mating interface section 13a, termination section 13b, outer conductor 13, and inner conductor 11)
Yoshida (US. 2003/0224656 A1) does not teach “wherein the middle section comprises at least one window configured to define a hollow cavity within the middle section; and a sleeve disposed around the middle section of the outer conductor and covering the at least one window to define an air pocket within the hollow cavity.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-7 and 10-11 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 12 Yoshida (US. 2003/0224656 A1) teaches “An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor, an inner conductor received in the mating interface section; a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section of the outer conductor and supports the inner conductor, and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.” (Outer connector 13, mating interface section 13a, termination section 13b, outer conductor 13, and inner conductor 11)
Yoshida (US. 2003/0224656 A1) does not teach “wherein the middle section comprises at least one window configured to define a hollow cavity within the middle section; and3Application No.: 17/170,202Docket No.: AOE0090017USC a sleeve disposed around the middle section of the outer conductor and covering the at least one window to define an air pocket within the hollow cavity.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 12, these limitations, in combination with remaining limitations of the amended claim 12, are neither taught nor suggested by the prior art of record, therefore the amended claim 12 is allowable.
Claims 13-18 are dependent on the amended claim 12 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 20 Yoshida (US. 2003/0224656 A1) teaches “An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein 4Application No.: 17/170,202 Docket No.: AOE0090017USC the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor, and the middle section includes at least one slot; an inner conductor received in the mating interface section; a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section and supports the inner conductor, and wherein the end portion is configured for closed entry mating, and wherein the main portion includes at least one outer notch or annular groove.”(***)
Yoshida (US. 2003/0224656 A1) does not teach “a sleeve on the middle section of the outer conductor, the sleeve having at least one inwardly extending tab received in the at least one slot of the middle section of the outer conductor and the at least outer notch or annular groove of the protective insulator.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 20, these limitations, in combination with remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.
Claims 21-25 are dependent on claim 20 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831